0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bousfield does not disclose “solid light guides”. However examiner points that Bousfield is relied upon in claims 9, 13-15, 17-19, and 20 in teaching “exit surface is substantially planar for substantially all light emitted by each of the four or more light guides” which Bousfield does in Fig 3, Fig 14, Para 35, “Teeth 20 are each configured with an open-end portion defining a cavity for receiving and housing optics.”, and in Para 74 “tooth 20 is able to move between and over individual hairs 19, outputting laser light to these hairs and to scalp 15 as it moves through the hair.  As shown, laser light output from tooth 20 can penetrate below the surface of hairs 19 and scalp 15 to hair follicles 25.”  Nowhere in Bousfield has the applicant provided evidence that the guides not being solid or not having planar exit surfaces.  Examiner cannot find any evidence from Fig 10 as cited by applicant that would show the light guides to be non-solid.  In addition, the exit surface is depicted to be planar within 14 at the end of tooth 20.  The tooth of 20 is a solid material and is receiving the light and passing it along so that the light exits at the end of tooth 20 as shown in fig 14.  Black teaches the input surface of each of the four or more light guides in Fig 5/6 with 550 being the connector that sit in the housing of comb 200 and receive the light radiating from the housing. The exit surface that Bousfield teaches is one that is planar which is an end point that would be parallel to the surface which is depicted by tooth 20 in fig 14.  Applicant argues the combination of Black and Bousfield do not teach amended claim 9. Applicant disagrees, Bousfield shows that the teeth 20 are in fact light guides that are utilized to deliver laser light as stated in Para 35 and 41 and Para 74 in describing Fig 14. So if laser light is delivered to the  scalp of the patient the tooth 20 would have an input surface to receive the laser light and an output surface to deliver the light thru the tooth as shown in Fig 14 and indicated by arrows leading out of the output surface of tooth 20.   
Applicant argues Black does not teach amended portion of claims 2, 13, and 17 and claims 5, 7, 8 that emphasize and further define the manner in which the platform “provides a part of the housing” and the location of the interior surface of the platform.    Black Figure 2 depicts elements 220 on platform 210 with light sources within the elements as stated in Para 24.  Further Black teaches an exterior surface of the platform is outside the housing and an interior surface of the platform is inside the housing in Para 24-25 and Para 5 -6 in describing the makeup of the comb and the with elements on the platform in Fig 2 and then with the elements and how they are positioned within the platform in Figure 5 and Figure 7.
Applicant argues that Black fails to teach amended claims which describe “and interior surface of the platform is inside the housing and the light guides extend also inwardly from the interior surface.”.  Examiner points out that Black modified by Vandenbelt taught a platform along with a light guide that were fixed together and made of the same continuous material that would allow transmission of light. Black in view of Vandenbelt are modified by Hsu, Fig 1. Para 21, “The light guide pipe 110 is fixed on the first base 140”, where Hsu shows how a light guide is fixed onto a platform (140). Hsu goes on to describe the sections of the light guide in Para 22 and Fig 1,2 containing 3 sections 112, 113, and 111. In para 25, Hsu describes inclusion of a fourth light guide section that is described as a section of the light guide that is fixed to the base.  Thus anything below this section of the light guide (#114 in Fig 2) would be within or in the interior of the base (platform) thus section 112 of Fig 2 is part of the light guide that is on the interior surface of the base(platform). Modification of Black and Vandenbelt by Hsu to include a light guide that extends inwardly toward the interior surface of the housing would improve light transmission efficiency and ensure high light emitting efficiency.  Examiner respectfully does not agree with applicant interpretation of Hsu reference.  
Applicant Argues that Black fails to teach Claim 7 portions of interior surface of the platform is inside the housing and each of the four or more input surfaces are coplanar with the interior surface.  Examiner disagrees, the input surface of the element is coplanar with the interior surface as depicted in figure 7.  When the element sits within the platform of 710, and is a continuous common integral material as in it is fixed then the element opening and input window of the element is coplanar with the platform.  The position where the light source lies within the element does not chance that the element is still coplanar with the platform.  Within Fig 6 the identified portion of 550 being the connector part and fitting the support as stated in Para 26, the connector part would be the input portion and be coplanar with the platform.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451) in view of Vandenbelt (U.S Patent No. 8083696). 

Regarding Claim 1, Black teaches, a light delivery apparatus comprising: a housing having a size configured for the housing to be handheld (Para 24, Fig 2); an optical comb coupled to the housing and including (Fig 2, Para 24): a platform(Fig 2, #210); an array of light guides including four or more solid light guides extending outwardly from the platform (Fig 2 Guide – 220, Platform -210, Para 24), each of the four or more light guides containing a material that transmits light  and being a single, integral device formed from a continuous material in common such that no refractive or reflective interfaces exist within portions of the continuous material that function both as part of the platform and as part of the light guides(Fig 6, 610 – light guide structure, 120/130 – light source,  Para 30, Para 5– fixed connector along with the support structure creates an integral device, Para 6 - elements are made of transparent materials, Fig 2, 220 – light guide, 210 - platform ); an input surface of each of the four or more light guides for the solid material thereof, the respective four or more input surfaces being inside the housing (Figs 5 & 6 – 550 connector sit in housing of comb 200 in Fig.2, Para 26); an exit surface of each of the four or more light guides for the solid material thereof, the respective four or more exit surfaces being outside the housing (Fig 6 – 610 – light guides with exit surface 132, Para 30 “In the example of FIG. 6, top part 612/632 propagation of light beams (132 exit surface/top part); a longitudinal axis of each of the four or more light guides, the respective four or more longitudinal axes being substantially parallel (Fig 2 #220, parallel elements of Fig 6); and a reflective coating on each of the four or more light guides, a geometric shape of each of the four or more light guides, or both that is configured so substantially all light emitted by the light guides exits from the exit surfaces when in operation (Fig 6- 610 element, 132 exit surface/top part, 620 – coating the is within element 610, Para 29 “FIG. 6 shows element 610 whereby the top part 612 has a reflective coating or a cladding 620 to prevent light beams from going through the surface of the top part.  Examples of such coatings or claddings are known in the art and the selection depends on the type of light beams as a person of average skill in the art would readily appreciate”); and at least one light source inside the housing and positioned to irradiate the input surfaces when the at least one light source is energized, the at least one light source including at least one light-emitting diode (LED) unit inside the housing or at least one laser diode inside the housing (Paras 18 and 26, Claim 10).  
Black fails to disclose, platform formed from a continuous material in common.  
Vandenbelt teaches, platform formed from a continuous material in common (Fig.8, Col 4, Lines 24-29, “In FIG. 8, the bristle carrier 162 is of a material transparent to the wavelength of the light emitted and LEDs, not shown, are mounted under the bristle carrier 162 within the brush head of the light therapy module 160.  The bristle carrier 162 glows as schematically illustrated by arrows 164 in light therapy mode.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with platform formed from a continuous material in common as taught by Vandenbelt, since such a modification would provide the predictable result of greater efficiency in constructing a platform and light guide structure using the same materials and reducing production costs.  	

Regarding Claim 2, Black in view of Vandenbelt teaches the apparatus of claim 1 further comprising an opening through the housing to the at least one light source (Housing Fig 2 – 200, platform is 210, lights guides go thru platform from inside the housing), wherein the platform extends across the opening and provides a part of the housing  by covering the at least one light source(Fig 2 – 200 comb housing, 210 – platform light guides -220 sit in with connector 550 in Fig 5, Para 26, “Light sources, 120, 130 (in this example of FIG. 5 there are two light sources), are situated near the bottom and inside top part 512, 522, 532.  Base 540 supports top part 512, 522, 532, and is further integrated with a connector part 550.  Connector part 550 fits the support like a male/female connector.  The art teaches many different mechanisms for connector part 550 all which are useful to this invention.”), which encloses the at least one light source (Fig 2, 220 – light guide, 210 -  platform, para 24) and wherein an exterior surface of the platform is outside the housing and an interior surface of the platform is inside the housing (Black teaches an exterior surface of the platform is outside the housing and an interior surface of the platform is inside the housing in Para 24-25 and Para 5 -6 in describing the makeup of the comb and the with elements on the platform in Fig 2 and then with the elements and how they are positioned within the platform in Figure 5 and Figure 7.).

Regarding Claim 3, Black in view of Vandenbelt teaches the apparatus of claim 1 wherein the optical comb further comprises: a tapered profile of each of the four or more light guides ( Light guides – 510 Fig 5 and 610 in Fig 6, Para 27, “Element 520 has slender, elongated and tapered top part 522”), the respective four or more tapered profiles being outside the housing and extending at least partially along respective exterior lengths of the four or more light guides measured from the platform to the exit surfaces(Fig 2, 210 – platform, guides – 220, Fig 6 – 132 exit surface); a decreasing cross-section along at least part of the exterior length of each of the four or more light guides(Fig 6 – 610 guides, Fig 2 – 220 guides on comb, tapered profiles require a decreasing cross-section), the respective four or more decreasing cross-sections decreasing in area toward the exit surfaces as a result of the tapered profiles (Fig 6 – 610 guides, Fig 2 – 220 guides on comb); an increasing gap between at least part of the exterior length of each of the four or more light guides, the respective four or more increasing gaps increasing in width toward the exit surfaces as a result of the tapered profiles(Fig 2, Fig 6, elements that are lined up together with a tapered profile will have an increasing gap and increasing width going towards the exit surface because of the tapering off of the elements towards the exit surface); and the reflective coating of each of the four or more light guides, the geometric shape of each of the four or more light guides, or both being configured so that substantially no light emitted by the light guides exits from the tapered profiles when in operation (Fig 6, Para 30); and when in operation, the tapered profiles allowing light gathering from the input surfaces, which have wider cross-sections, and light delivery through the respective exit surfaces, which have narrower cross-sections (Any tapered element would meet this description and Black clearly describes tapered elements and depicts tapered elements in Fig 5-6 and in Para 6 and 27).

Regarding Claim 4, Black in view of Vandenbelt teaches the apparatus of claim 3 wherein the tapered profiles extend fully along the respective exterior lengths (Para 27, Fig 5/6).

Regarding Claim 6, Black in view of Vandenbelt teaches the apparatus of claim 1 wherein an exterior surface of the platform is outside the housing and the light guides extend from the exterior surface (Fig 2 – 210 platform, 220 – guides, Fig 6 – 610 guides, Para 25-26).

Regarding Claim 7, Black in view of Vandenbelt teaches the apparatus of claim 6 wherein an interior surface of the platform opposing the exterior surface of the platform faces the at least one light source an is inside the housing and each of the four or more input surfaces are coplanar with the interior surface, and each of the four or more light guides comprises a base where the light guide meets the platform, immediately adjacent bases abutting one another and no gaps existing between the bases, thus reducing light loss that would otherwise occur from irradiation of gaps between the bases by the at least one light source(Fig 6 – element, # 550 sits inside the platform of Fig 2, 210 When the element sits within the platform of 710, and is a continuous common integral material as in it is fixed then the element opening and input window of the element is coplanar with the platform.  The position where the light source lies within the element does not chance that the element is still coplanar with the platform.  Within Fig 6 the identified portion of 550 being the connector part and fitting the support as stated in Para 26, the connector part would be the input portion and be coplanar with the platform.  Abutting of the bases and the closeness of the light guides to one another are a structural change that do not add significant function to the lighting comb.  Variation of the lightguides being spaced together or spread out are well known variations within the art).

Regarding Claim 10, Black in view of Vandenbelt teaches respective exterior lengths are substantially the same for each of the four or more light guides measured from the platform to the exit surfaces and range from 0.8 to 5 centimeters; and respective surface areas are substantially the same for the exit surface of each of the four or more light guides and range from 0.25 to 1 square centimeter (Para 28 “The top parts of the elements could be between 0.1-10 mm (.01 cm – 1cm) in diameter and between 5 and 100 mm (.5-10cm) in length.”). 

Regarding Claim 11 Black in view of Vandenbelt teaches,  wherein the at least one light source comprises four or more LED units, each being positioned to irradiate directly a respective one of the four or more input surfaces (Claim 10, 12, Fig 2 – 220 guides, Fig 6 – 610 guides, Para 26) when the at least one light source is energized; and the apparatus further comprises a light guide seat including four or more light wells, each light well receiving the one of the four or more input surfaces inserted therein, aligning one of the four or more LED units with the respective one of the four of more input surfaces, and providing a reflective surface that directs additional light from the four or more LED units into the respective ones of the four or more input surfaces (Fig 6, 120/130 – light soure, 550 – connector  540 – base sits in platform, 620 – guide reflective coating for light, Fig 7 – platform with multiple light guides arrangement).  

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Vandenbelt (U.S Patent No. 8083696) and in further view of Hsu (U.S. Publication No. 2017/0371085).  

Regarding Claim 5, Black in view of Vandenbelt teaches wherein an interior surface of the platform is inside the housing and faces the at least one light source (Para 5 -6, “A support structure is included to which a connector part of the element can be fixed.  The light sources could be within the element (i.e., inside or integrated in the element) or could be inside the support and then optically connected to the element. [0006] Different shapes and sizes of elements could be used, such as, elements that are slender, elongated, tapered, thin, having bead-shaped heads, having texture, partly or fully transparent, having optical guides, as well as elements that are bendable, flexible or formable.  The elements, and in particular the top parts, are made from a soft plastic, a silicone, transparent latex, PTFE (polytetrafluoroethylene), polyurethane, or the like.”). 
Black in view of Vandenbelt does not disclose the light guides extend also inwardly from the interior surface toward the at least one light source.  
Hsu teaches, light guides extend also inwardly from the interior surface (Fig 1, 2 Para 21, “the light guide pipe 110 is fixed on the first base 140” – first base is the platform, Para 22 – description of light guide, broken into 3 parts 111-1st, 112-2nd, 113- 3rd, Para 25 – description of how light guide is fixed within the base at position 160 of fig 1, portion of light guide beneath position 160 which is 112 or the second portion of the light guide would be extending inwardly from the interior surface.)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by modified Black, with light guides extend also inwardly from the interior surface as taught by Hsu, since such a modification would provide the predictable result of greater efficiency in delivering light therapy by concentrating all the light from the LED through the light guide.  

Regarding Claim 8, Black in view of Vandenbelt teaches an interior surface of the platform opposing the exterior surface of the platform is inside the housing and faces the at least one light source, (Fig 6 - 610, Fig 2 - 220, Elements sit within platform of Fig 2, 210).  
Black in view of Vandenbelt fails to disclose the light guides extend inwardly from the interior surface and each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide.
Hsu teaches, light guides extend also inwardly from the interior surface (Fig 1, 2 Para 21, “the light guide pipe 110 is fixed on the first base 140” – first base is the platform, Para 22 – description of light guide, broken into 3 parts 111-1st, 112-2nd, 113- 3rd, Para 25 – description of how light guide is fixed within the base at position 160 of fig 1, portion of light guide beneath position 160 which is 112 or the second portion of the light guide would be extending inwardly from the interior surface.), each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide (Fig 2 - 220, #116, Para 23 “When the light emitting unit 130 emits light, the convex condensing curved surface 116 in the cavity 115 of the second light guide section 112 receives and guides the light emitted from the light emitting unit 130 into the light guide pipe 110.  The convex outer surface of the second light guide section 112 is configured to work as a reflection surface for reflecting light inside the light guide pipe 110 to the first light guide section 111, in order to prevent the light inside the light guide pipe 110 from being emitted from the outer surface of the second light guide section 112.”)
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by a modified Black, with light guides extend inwardly from the interior surface and each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide as taught by Hsu, since such a modification would provide the predictable result of condensing light emitted from the light emitting unit to better concentrate the light emissions into the light guides. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Vandenbelt (U.S Patent No. 8083696) and in further view of Bousfield (U.S. Publication No. 2005/0251242).

Regarding Claim 9, Black in view of Vandenbelt does not disclose wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides.
Bousfield teaches, wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides (Fig 3, Fig 14, Para 35, “Teeth 20 are each configured with an open-end portion defining a cavity for receiving and housing optics. “ Para 74 “tooth 20 is able to move between and over individual hairs 19, outputting laser light to these hairs and to scalp 15 as it moves through the hair.  As shown, laser light output from tooth 20 can penetrate below the surface of hairs 19 and scalp 15 to hair follicles 25.”).
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by a modified Black, with the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides as taught by Bousfield, since such a modification would provide the predictable result of creating a uniform field of light emission that can be concentrated towards a specific target area.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Vandenbelt (U.S Patent No. 8083696) and in further view of Gerlitz (U.S. Publication No. 2013/0317571).  

Regarding Claim 12, Black in view of Vandenbelt teaches wherein the at least one light source comprises at least one laser diode and the apparatus further comprises an optical system (Claim 10). 
Black in view of Vandenbelt fails to teach configured to collimate light from the at least one laser diode before reaching the four or more input surfaces.
Gerlitz teaches, configured to collimate light from the at least one laser diode before reaching the four or more input surfaces. (Para 20 “FIG. 4A is a perspective schematic view of an optical system in accordance with a preferred embodiment of the invention, showing a first collimating lens located at a first position in front of a laser diode emitting a multi-directionally diverging output beam, the lens intercepting the output beam to provide an effective laser aperture with a final beam having a first set of lateral dimensions and a flux density;”).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by a modified Black, with configured to collimate light from the at least one laser diode before reaching the four or more input surfaces as taught by Gerlitz, since such a modification would provide the predictable result of creating a dimensionally larger light emission with a relatively reduced intensity or radiant fluence, improving its suitability for use in therapeutics.  

Claim 13 - 16 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Vandenbelt (U.S Patent No. 8083696) and Bousfield (U.S. Publication No. 2005/0251242) and in further view of Hsu (U.S. Publication No. 2017/0371085).  

Regarding Claim 13, Black teaches a light delivery apparatus comprising: a housing having a size configured for the housing to be handheld (Para 24, Fig 2 comb includes housing); at least one light source inside the housing and including four or more LED units and opening through the housing to the at least one light source (Fig 2, comb 200 with light guides 220 each having its one LED unit) an optical comb coupled to the housing and including (Fig 2, Para 24): a platform that extends across the opening and that provides a part of the housing by covering the at least one light source (Fig 2, #210); an array of light guides including four or more solid light guides extending outwardly from the platform (Fig 2, 210- platform, 220-elements/light guide, Para 24), each of the four or more light guides containing a material that transmits light (Fig 6, 610 – light guide, 612 – top part, 132 – exit surface, Para 30); an input surface of each of the four or more light guides, the respective four or more input surfaces being inside the housing (Fig 5/6 connector - 550, Para 26, connector sits within the support of the housing); an exit surface of each of the four or more light guides, the respective four or more exit surfaces being outside the housing(Fig 6 - 610, Para 30 “In the example of FIG. 6, element 610 includes a top part 612 with optical guides 620 to promote the propagation of light beams in such a way that they are able to pass through top part 612 in various directions.  An optical guide could also be a hollow guide (air filled) or a guide filled with a material (e.g. water, a gel or a silicone) that optically guides the light beam(s) and propagates the light beam(s) through the element.”); wherein an exterior surface of the platform is outside the housing and the light guides extend  outwardly from the exterior surface (Fig 2 220 – light guides, 210 - platform, Para 25-26); an interior surface of the platform is inside the housing, (Fig 6, 610 – light guide 550 – placed inside platform, Fig 2, Elements sit within platform of Fig 2), a longitudinal axis of each of the four or more light guides, the respective four or more longitudinal axes being substantially parallel ( Fig 2 #220, parallel elements of Fig 6); and a reflective coating on each of the four or more light guides, a geometric shape of each of the four or more light guides, or both that is configured so substantially all light emitted by the light guides exits from the exit surfaces when in operation (Fig 6, Para 29 “FIG. 6 shows element 610 whereby the top part 612 has a reflective coating or a cladding 620 to prevent light beams from going through the surface of the top part.  Examples of such coatings or claddings are known in the art and the selection depends on the type of light beams as a person of average skill in the art would readily appreciate); and at least one light source inside the housing and positioned to irradiate the input surfaces when the at least one light source is energized, the at least one or more light source including four or more LED units inside the housing or each being positioned to irradiate directly a respective one of the four or more input surfaces (Para 26, Claim 10), wherein each of the four or more light guides are a single, integral device formed from a continuous material in common (Para 5 -6, “A support structure is included to which a connector part of the element can be fixed or removablely connected.  The light sources could be within the element (i.e., inside or integrated in the element) or could be inside the support and then optically connected to the element. [0006] Different shapes and sizes of elements could be used, such as, elements that are slender, elongated, tapered, thin, having bead-shaped heads, having texture, partly or fully transparent, having optical guides, as well as elements that are bendable, flexible or formable.  The elements, and in particular the top parts, are made from a soft plastic, a silicone, transparent latex, PTFE (polytetrafluoroethylene), polyurethane, or the like.”) such that no refractive or reflective interfaces exist within portions of the continuous material that function both as part of the platform and as part of the light guides(Fig 6, 610 – light guide structure, 120/130 – light source,  Para 30, Para 5– fixed connector along with the support structure creates an integral device, Para 6 - elements are made of transparent materials, Fig 2, 220 – light guide, 210 - platform). 
Black does not disclose wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides and the light guides extending also inwardly from the interior surface and each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide, the platform formed from a continuous material in common.  
Vandenbelt teaches, platform formed from a continuous material in common (Fig.8, Col 4, Lines 24-29, “In FIG. 8, the bristle carrier 162 is of a material transparent to the wavelength of the light emitted and LEDs, not shown, are mounted under the bristle carrier 162 within the brush head of the light therapy module 160.  The bristle carrier 162 glows as schematically illustrated by arrows 164 in light therapy mode.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by a modified Black, with platform formed from a continuous material in common as taught by Vandenbelt, since such a modification would provide the predictable result of greater efficiency in constructing a platform and light guide structure using the same materials and reducing production costs.  

Bousfield teaches, wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides (Fig 3, Fig 14, Para 35, “Teeth 20 are each configured with an open-end portion defining a cavity for receiving and housing optics. “ Para 74 “tooth 20 is able to move between and over individual hairs 19, outputting laser light to these hairs and to scalp 15 as it moves through the hair.  As shown, laser light output from tooth 20 can penetrate below the surface of hairs 19 and scalp 15 to hair follicles 25.”).
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides as taught by Bousfield, since such a modification would provide the predictable result of creating a uniform field of light emission that can be concentrated towards a specific target area.   
Hsu teaches, light guides extend also inwardly from the interior surface (Fig 1, 2 Para 21, “the light guide pipe 110 is fixed on the first base 140” – first base is the platform, Para 22 – description of light guide, broken into 3 parts 111-1st, 112-2nd, 113- 3rd, Para 25 – description of how light guide is fixed within the base at position 160 of fig 1, portion of light guide beneath position 160 which is 112 or the second portion of the light guide would be extending inwardly from the interior surface.), each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide (Fig 2 - 220, #116, Para 23 “When the light emitting unit 130 emits light, the convex condensing curved surface 116 in the cavity 115 of the second light guide section 112 receives and guides the light emitted from the light emitting unit 130 into the light guide pipe 110.  The convex outer surface of the second light guide section 112 is configured to work as a reflection surface for reflecting light inside the light guide pipe 110 to the first light guide section 111, in order to prevent the light inside the light guide pipe 110 from being emitted from the outer surface of the second light guide section 112.”)
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with light guides extend inwardly from the interior surface and each of the four or more input surfaces are convexly curved in a manner configured to focus collected light into the light guide as taught by Hsu, since such a modification would provide the predictable result of condensing light emitted from the light emitting unit to better concentrate the light emissions into the light guides. 

Regarding Claim 14, Black in view of Bousfield and Hsu teaches wherein the optical comb further comprises: a tapered profile of each of the four or more light guides (Fig 5/6 utilize same description of the light guide element, Para 27, “Element 520 has slender, elongated and tapered top part 522”), the respective four or more tapered profiles being outside the housing and extending at least partially along respective exterior lengths of the four or more light guides measured from the platform to the exit surfaces (Fig 2 – 220 guides, Fig 6 -610 guide, 132 – exit surface, 612 – top part); a decreasing cross-section along at least part of the exterior length of each of the four or more light guides(Fig 6 – tapered guide 610, Fig 2 – guides in arrangement on platform 220 of comb 200, tapered profiles require a decreasing cross-section), the respective four or more decreasing cross-sections decreasing in area toward the exit surfaces as a result of the tapered profiles (Fig 6 guide 610, Fig 2 – guide 220 on platform 210); an increasing gap between at least part of the exterior length of each of the four or more light guides, the respective four or more increasing gaps increasing in width toward the exit surfaces as a result of the tapered profiles(Fig 2- 200, Fig 6 -610, elements that are lined up together with a tapered profile will have an increasing gap and increasing width going towards the exit surface because of the tapering off of the elements towards the exit surface); and the reflective coating of each of the four or more light guides, the geometric shape of each of the four or more light guides, or both being configured so that substantially no light emitted by the light guides exits from the tapered profiles when in operation (Fig 6 - 610, Para 30) and when in operation, the tapered profiles allowing light gathering from the input surfaces, which have wider cross-sections, and light delivery through the respective exit surfaces, which have narrower cross-sections (Any tapered element would meet this description and Black clearly describes tapered elements and depicts tapered elements in Fig 5-6 and in Para 6 and 27).

Regarding Claim 15, Black in view of Bousfield and Hsu teaches wherein the tapered profiles extend fully along the respective exterior lengths (Para 27, Fig 5/6).

Regarding Claim 16,  modified Black teaches when the at least one light source is energized; and the apparatus further comprises a light guide seat including four or more light wells, each light well receiving the one of the four or more input surfaces inserted therein, aligning one of the four or more LED units with the respective one of the four of more input surfaces, and providing a reflective surface that directs additional light from the four or more LED units into the respective ones of the four or more input surfaces (Fig 6, 120/130 – light source, 550 – connector  540 – base sits in platform, 620 – guide reflective coating for light, Fig 7 – platform with multiple light guides arrangement).  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Bousfield (U.S. Publication No. 2005/0251242), and in further view of Gerlitz (U.S. Publication No. 2013/0317571).  

Regarding Claim 17, Black teaches a light delivery apparatus comprising: a housing having a size configured for the housing to be handheld (Para 24, Fig 2 210 – platform, 220 – guides, encompassed in comb 200); an optical comb coupled to the housing and including (Fig 2 210 – platform, 220 – guides, encompassed in comb 200, Para 24): a platform that provides a part of the housing (Fig 2, #210); an array of light guides including four or more solid light guides extending from the platform (Fig 2 210 – platform, 220 – guides, encompassed in comb 200, Para 24), each of the four or more light guides containing a material that transmits light (Fig 6, 610 guide, Para 30); an input surface of each of the four or more light guides, the respective four or more input surfaces being inside the housing (Fig 5/6, connector 540 sit within housing on comb 200 in fig 2, Para 26); an exit surface of each of the four or more light guides, the respective four or more exit surfaces being outside the housing (Fig 6, 630 – guide, 132 – exit surface, 632 – top part, Para 30 “In the example of FIG. 6, element 630 includes a top part 632 with optical guides 620 to promote the propagation of light beams in such a way that they are able to pass through top part 632 in various directions.  An optical guide could also be a hollow guide (air filled) or a guide filled with a material (e.g. water, a gel or a silicone) that optically guides the light beam(s) and propagates the light beam(s) through the element.”); wherein an exterior surface of the platform is outside the housing and the light guides extend from the exterior surface (Fig 2, 220 – platform, 210 guide from platform, Para 25-26); an interior surface of the platform is inside the housing, each of the four or more input surfaces being coplanar with the interior surface (Fig 6 – connector 540, Fig 2, Elements sit within platform of Fig 2), a longitudinal axis of each of the four or more light guides, the respective four or more longitudinal axes being substantially parallel (Fig 2 #220, parallel elements of Fig 6 guide -610); and a reflective coating on each of the four or more light guides, a geometric shape of each of the four or more light guides, or both that is configured so substantially all light emitted by the light guides exits from the exit surfaces when in operation (Fig 6 610 – guide, 612 – top part, 132 – exit surface, Para 29 “FIG. 6 shows element 610 whereby the top part 612 has a reflective coating or a cladding 620 to prevent light beams from going through the surface of the top part.  Examples of such coatings or claddings are known in the art and the selection depends on the type of light beams as a person of average skill in the art would readily appreciate); and at least one light source inside the housing and positioned to irradiate the input surfaces when the at least one light source is energized, the at least one or more light source including four or more LED units inside the housing or each being positioned to irradiate directly a respective one of the four or more input surfaces (Para 26, Claim 10).  
Black does not disclose wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides and an optical system configured to collimate light from the at least one laser diode before reaching the four or more input surfaces.  
Bousfield teaches, wherein the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides (Fig 3, Fig 14, Para 35, “Teeth 20 are each configured with an open-end portion defining a cavity for receiving and housing optics. “ Para 74 “tooth 20 is able to move between and over individual hairs 19, outputting laser light to these hairs and to scalp 15 as it moves through the hair.  As shown, laser light output from tooth 20 can penetrate below the surface of hairs 19 and scalp 15 to hair follicles 25.”).
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with the exit surface is substantially planar for substantially all light emitted by each of the four or more light guides as taught by Bousfield, since such a modification would provide the predictable result of creating a uniform field of light emission that can be concentrated towards a specific target area.   
Gerlitz teaches, configured to collimate light from the at least one laser diode before reaching the four or more input surfaces. (Para 20 “FIG. 4A is a perspective schematic view of an optical system in accordance with a preferred embodiment of the invention, showing a first collimating lens located at a first position in front of a laser diode emitting a multi-directionally diverging output beam, the lens intercepting the output beam to provide an effective laser aperture with a final beam having a first set of lateral dimensions and a flux density;”).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by Black, with configured to collimate light from the at least one laser diode before reaching the four or more input surfaces as taught by Gerlitz, since such a modification would provide the predictable result of creating a dimensionally larger light emission with a relatively reduced intensity or radiant fluence, improving its suitability for use in therapeutics.  

Regarding Claim 18, Black in view of Bousfield and Gerlitz teaches wherein the optical comb further comprises: a tapered profile of each of the four or more light guides (Para 27, Fig 5/6 Light guides 610 and 510 share same slender, tapered structure,  “Element 520 has slender, elongated and tapered top part 522”), the respective four or more tapered profiles being outside the housing and extending at least partially along respective exterior lengths of the four or more light guides measured from the platform to the exit surfaces(Fig 2 – 220 platform, 210 – guide from Fig 6 610 guides); a decreasing cross-section along at least part of the exterior length of each of the four or more light guides(Fig 6 – 610 in Fig 2 – as 220 on platform 220, tapered profiles require a decreasing cross-section), the respective four or more decreasing cross-sections decreasing in area toward the exit surfaces as a result of the tapered profiles (Fig 6 – 610 in Fig 2 – as 220 on platform 220); an increasing gap between at least part of the exterior length of each of the four or more light guides, the respective four or more increasing gaps increasing in width toward the exit surfaces as a result of the tapered profiles(Fig 6 – 610 in Fig 2 – as 220 on platform 220 elements that are lined up together with a tapered profile will have an increasing gap and increasing width going towards the exit surface because of the tapering off of the elements towards the exit surface); and the reflective coating of each of the four or more light guides, the geometric shape of each of the four or more light guides, or both being configured so that substantially no light emitted by the light guides exits from the tapered profiles when in operation (Fig 6 – 610 in Fig 2 – as 220 on platform 220, 612 – top part, 620 – coating, Para 30) when in operation, the tapered profiles allowing light gathering from the input surfaces, which have wider cross-sections, and light delivery through the respective exit surfaces, which have narrower cross-sections (Any tapered element would meet this description and Black clearly describes tapered elements and depicts tapered elements in Fig 5-6 and in Para 6 and 27).
Regarding Claim 19, Black in view of Bousfield and Gerlitz teaches wherein the tapered profiles extend fully along the respective exterior lengths (Para 27, Fig 5/6 guide 610/510).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Publication No. 2005/0267451), in view of Vandenbelt (U.S Patent No. 8083696) and Bousfield (U.S. Publication No. 2005/0251242) and in further view of Gerlitz (U.S. Publication No. 2013/0317571).  

Regarding Claim 20, Black in view of Bousfield and Gerlitz teaches wherein  the platform and each of the four or more light guides are a single, integral device formed from a continuous material in common (Para 5 -6, “A support structure is included to which a connector part of the element can be fixed or removablely connected.  The light sources could be within the element (i.e., inside or integrated in the element) or could be inside the support and then optically connected to the element. [0006] Different shapes and sizes of elements could be used, such as, elements that are slender, elongated, tapered, thin, having bead-shaped heads, having texture, partly or fully transparent, having optical guides, as well as elements that are bendable, flexible or formable.  The elements, and in particular the top parts, are made from a soft plastic, a silicone, transparent latex, PTFE (polytetrafluoroethylene), polyurethane, or the like.”) such that no refractive or reflective interfaces exist within portions of the continuous material that function both as part of the platform and as part of the light guides(Fig 6, 610 – light guide structure, 120/130 – light source,  Para 30, Para 5– fixed connector along with the support structure creates an integral device, Para 6 - elements are made of transparent materials, Fig 2, 220 – light guide, 210 - platform). 
A Modified Black fails to teach, the platform formed from a continuous material in common.  
Vandenbelt teaches, platform formed from a continuous material in common (Fig.8, Col 4, Lines 24-29, “In FIG. 8, the bristle carrier 162 is of a material transparent to the wavelength of the light emitted and LEDs, not shown, are mounted under the bristle carrier 162 within the brush head of the light therapy module 160.  The bristle carrier 162 glows as schematically illustrated by arrows 164 in light therapy mode.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Light Delivery Apparatus as taught by a modified Black, with platform formed from a continuous material in common as taught by Vandenbelt, since such a modification would provide the predictable result of greater efficiency in constructing a platform and light guide structure using the same materials and reducing production costs.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/               Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/               Supervisory Patent Examiner, Art Unit 3792